Citation Nr: 1615138	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for opioid dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel






INTRODUCTION

The Veteran had active service from November 2003 to April 2006.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs Regional Office (RO).  

The representative, in a February 2016 statement, presented argument with respect to the matter of an increased rating for right knee disability.  The Board points out, however, that although an October 2013 statement of the case addressed that issue, on his VA Form 9 filed later in October 2013, the Veteran specifically limited this appeal to the issue listed on the title page of this action.  The Board will not further address the right knee matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran has reported that as a result of his prescription narcotic pain medication prescribed for pancreatitis during active service, he developed an opioid dependence and in late 2006 he received treatment at the methadone program at Progressive Medical Specialists.  He reported that he returned to Progressive Medical Specialists in late 2009 for continued methadone treatment, and as of 2013, was still receiving treatment for opioid dependence.  

Currently, there is a one page record, dated April 2013, from Progressive Medical Specialists that notes the Veteran was in treatment from November 2006 to March 2009 and that he re-entered treatment in July 2009.  This record notes that the services offered to the Veteran included: methadone maintenance treatment; counseling, minimum of one hour a month; random monthly urine screenings; annual reviews; and referrals to outside agencies.  The record notes that the Veteran was following the policies and procedures of the clinic and working on his treatment goals, but the Veteran's treatment records are not associated with the record.  The Board notes that the entirety of the Veteran's treatment records from November 2006 to March 2008 and from July 2009 forward likely contain information relevant to the claim, including diagnoses and history/onset of drug abuse.  

Additionally, the Board notes that the Veteran was afforded a VA examination in June 2010.  At that time, the examiner noted that the Veteran had last used opioids in 2008 and as a result, did not have a current diagnosis of a substance use disorder.  However, the examiner failed to consider or comment on the significance of the Veteran's ongoing methadone treatment.  As such, the Board finds the June 2010 VA examination and corresponding opinion inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all of the Veteran's treatment records from Progressive Medical Specialists pertaining to his methadone treatment from November 2006 to March 2008 and from July 2009 forward.  If these records cannot be obtained, notify the Veteran and allow him the opportunity to submit those records.

2.  Then, forward the claims file to a VA examiner in order to provide an opinion as to the etiology of the Veteran's history of opioid dependence.  The claims file, including a copy of this remand, must be reviewed by the examiner and the report should note that review.  Based on the examination results and a review of the record, the examiner should respond to the following:

(a) Review the Veteran's service treatment records and comment on the amount of narcotic pain medication prescribed to the Veteran during active service, beginning in 2005, as a result of his pancreatitis.  

(b) Provide an opinion as to whether the Veteran has opioid dependence (including whether he had opioid dependence at any point since filing his claim seeking service connection for such).  If the examiner concludes that the Veteran does not have opioid dependence, the examiner must comment on the significance of the Veteran's history of methadone treatment.  

(c) Is it at least as likely as not (a 50 percent or better probability) that the Veteran developed an opioid dependence as a result of the prescription narcotic pain medication that was prescribed to him during active service?

(d) Is it at least as likely as not that any opioid dependence found was caused or chronically worsened by service-connected disability (including, in particular, pancreatitis with GERD and/or right knee disability) to include medications prescribed to treat those service-connected disorders? 

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


